Detailed Action
	This action is responsive to an original application filed on 12/13/2019 with acknowledgement that this application is a 371 PCT with a priority date of 6/16/2017 to JP2017-118650. 
	Claims 1-5 are currently pending.  Claims 1 is an independent claim.  Claims 4-5 are withdrawn from further consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Fuel Injection Valve Thin Portion Species I (Fig. 4) in the reply filed on 9/20/2021 is acknowledged.
Claims 4-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/20/2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/11/2020 was filed after the application filing date of 12/13/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 27af (Fig. 2).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because Line 8 states, “a thin portion of small wall thickness” and the term “small wall thickness” is a relative term.  The term “small wall thickness” is not defined by the claim and the specification does not provide a standard for ascertaining the requisite degree.  It is not clear what the maximum wall thickness is for the wall thickness to qualify as being “small”.  For the purpose of examination, Claim 1 Line 8 will be interpreted to state “a thin portion with a wall thickness that is smaller than a wall thickness of the rest of the cylindrical body”. 
Claims 2-3 depend on Claim 1, therefore Claims 2-3 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for being indefinite because Claim 1 is indefinite.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2002/0130206 A1 to Kobayashi et al. (“Kobayashi”) in view of US Patent 8,220,609 to Ootsuka et al. (“Ootsuka”).
As to Claim 1, Kobayashi discloses a fuel injection valve (Figs. 1-6 “fuel injector”), comprising: 
a valve seat (Fig. 4 #5 “valve seat element”) and a valve body (Fig. 4 #8 “valve element”) that cooperatively open and close a fuel passage (Fig. 4 #3 “axial fuel passage”); 
a movable core (Fig 4. #8C “attraction cylinder”) and a fixed core (Fig. 4 #9 “core cylinder”) that exert an electromagnetic force therebetween to drive the valve body (Paragraph 0038); and 
a cylindrical body (Fig. 4 #2 “casing”) that encloses therein the movable core and the fixed core (See Fig. 4), 
wherein the cylindrical body has an annular groove (Fig. 6 #17 “annular groove”) formed therein, on an outer circumferential side of an opposed region where the movable core and the fixed core are opposed to each other (See Fig. 4), to define a thin portion (Fig. 6 #16 “reluctance portion”) of small wall thickness in a circumferential direction of the cylindrical body (See Fig. 6),

wherein the line sections are provided over a range of larger dimension, from the respective side edges in the direction along the center axis, than a depth dimension of the annular groove (See Fig. 6 where “L” is larger than “t2”).
Kobayashi does not disclose wherein the line sections are curved line sections.
However, Ootsuka discloses a cylindrical body (Fig. 1 #1 “shaft member”) comprising an annular groove (Fig. 2 #35 “groove”) with a thin portion (See Fig. 2, the thin portion going along #35 from #54 through #50 to #55) that has curved line sections on both end sides thereof in a direction along the center axis such that the curved line sections respectively connect a bottom of the annular groove to side edges of the annular groove by curved lines (See Fig. 2).
Ootsuka discloses that making the line sections curved improves the strength of the annular groove, which prolongs service life (Col. 3 Lines 29-39).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fuel injection valve of Kobayashi such that the line sections are curved line sections, as taught by Ootsuka, as doing so would improve the strength of the annular groove resulting in prolonged service life for the fuel injection valve.  
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fuel injection valve of Kobayashi such that the line sections are formed in any shape, including a curved shape, since it has been held that the shape of a claimed invention was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape of the claimed invention was significant In re Dailey.  See MPEP 2144.04.IV.B.
As to Claim 2, in reference to the fuel injection valve of Kobayashi modified by the curved line sections of Ootsuka as applied to Claim 1 above, Ootsuka further discloses wherein, in the cross section, the curved line sections of the thin portion are shaped to form a curve that connects one of the side edges of the annular groove and the other of the side edges of the annular groove in the direction along the center axis (See Fig. 1 and Fig. 2).
As to Claim 3, in reference to the fuel injection valve of Kobayashi modified by the curved line sections of Ootsuka as applied to Claim 2 above, Ootsuka further discloses wherein the curve formed by the curved line sections of the thin portion is in the shape of an arc of an ellipse (Per Col. 15 Lines 50-61 the curved line sections can be formed into a shape that is a part of an ellipse).
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fuel injection valve of Kobayashi such that the line sections are formed in any shape, including curved lines in the shape of an arc of an ellipse, since it has been held that the shape of a claimed invention was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape of the claimed invention was significant (See Paragraph 0036 where the shape of the line sections are disclosed as being rectangular, there is no persuasive evidence disclosed that the line sections being rectangular is critical, and making the line sections curved in the shape of an arc of an ellipse will still allow the reluctance portion 16 to increase magnetic reluctance.  Also, per Paragraph 0047 the line sections of the In re Dailey.  See MPEP 2144.04.IV.B.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Patent 10,024,287 to Grandi et al. and US Patent 10,704,516 to Yamazaki et al. disclose fuel injection valves.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN EDWARD SCHWARTZ whose telephone number is (571)272-1770.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        September 28, 2021